12/12/2022



PETER O. MALTESE
                                     'In ORIGINAL
                                                                                               Case Number: DA 22-0535
Attorney at Law
P.O. Box 969
Sidney MT 59270
(406) 433-6042
pomaltese@gmail.com
Attomey for Appellant

              IN THE SUPREME COURT FOR THE STATE OF MONTANA

                                      No. DA 22-0535


NANCY VAIRA,

       Petitioner and Appellee,                                           - 31     L-1110




       -vs-                                                           DEC 12 V22
DUANE SMITH,                                                     C.   -
                                                                                   - -  ,urt
                                                                                 .rwtana

       Respondent and Appellant.


      ORDER EXTENDING DEADLINE FOR APPELLANT'S OPENING BRIEF
                        TO JANUARY 13, 2023



       Upon consideration of Appellant's Motion to Continue Deadline for Opening Brief If

January 13, 2023, and good cause showing,

      IT IS HEREBY ORDERED that Appellant's opening brief is due on January 13, 202

      DATED this         day o                          ‘2022.




                                            SUPREME COURT JUSTICE